After the petition for rehearing in this case had been filed, the attorney general presented his petition for permission to file a supplemental bill of exceptions.
The original bill of exceptions was signed by the trial judge August 14, 1924, had been examined and found by the district attorney to be correct, and a month later was filed in this court.
The tendered supplemental bill was signed by the trial judge September 23, 1925. No reason is assigned for the delay in tendering the supplemental bill except that the attorney general's attention was not called to the matters contained in the bill until after the petition for rehearing had been filed. But one of the grounds urged for new trial was, that the court erred in denying defendant's motion to strike out and to instruct the jury to disregard the testimony of Erville S. Diebold, and defendant's attorney, in support thereof, filed an affidavit in which he stated that he had no means of disputing her testimony. The district attorney, representing the people, was of course familiar with these proceedings. Also, one of the assignments of error is based on the ruling of the court denying defendant's motion to strike out the testimony of Mrs. Diebold.
No notice was given by the defendant in error to plaintiff in error that application would be made to the trial court for the supplemental bill.
While the matters occurring prior to the commencement of the trial, under the authority of Denver C. T. Co. v.Roberts, 43 Colo. 522, 96 P. 186, might have been inserted in the original bill, they were not. If they ought to have been, then it was the duty of the district attorney to see that they Were, or withhold his approval.
Whether the tendered supplemental bill is an inadmissible amendment to the original bill, and falls within the case of Fick v. Crook, 27 Colo. 429, 62 P. 196, we need not determine.
There is no case in this jurisdiction, nor do we know of any elsewhere, holding that an original bill of exceptions may be amended by a supplemental bill tendered for *Page 140 
filing after the case had been determined in the appellate court, and after a petition for rehearing had been filed, and Without any showing of reasonable excuse for the approval of a defective original bill.
We are in accord with the language used in Martin v.Force, 3 Colo. 199, 201, wherein it is said, referring to a supplemental transcript offered for filing in that case, that "It is, in effect, a suggestion of diminution of the record, not only after the cause has been submitted, but after judgment has been pronounced. It would be a very loose practice that would permit, after the final determination of a cause, the aggrieved party, through whose negligence an imperfect bill of exceptions has been incorporated into the record, to suggest diminution with a view to a rehearing."
In these circumstances we are of the opinion that to allow the filing of the supplemental bill would be, for obvious reasons, to establish an unwise precedent. Leave to file the same is therefore denied.
In the petition for rehearing it is suggested that we overlooked the fact that there was no motion that the evidence of the witness Diebold be stricken or taken from the consideration of the jury; also that the newly discovered evidence impeaching Mrs. Diebold was cumulative, and further that we misapprehended the correct rule of law in holding that a new trial should be granted because of the perjury of a witness.
The record discloses that the defendant did move to withdraw from the jury the testimony of Mrs. Diebold relating to a transaction testified to by the witness as having occurred in June, and the district attorney replied that her evidence was offered in explanation and corroboration and to show the relationship between the parties. The motion was overruled. The trial court held that her testimony was material.
Where the newly discovered evidence is more than cumulative and impeaching, if it shows perjury was committed by a witness which probably influenced the verdict, and without such evidence a different result might have been obtained, then defendant was entitled to a new trial. *Page 141 Denver C. T. Co. v. Brier, 60 Colo. 235, 152 P. 901, L.R.A. 1916B, 1132; Hauson v. Bailey, 96 Minn. 274,104 N.W. 969. Many other cases support this doctrine, but need not be cited.
We think we correctly stated the rule of law to be, that newly discovered evidence is of such a character as to make it appear that the verdict was probably influenced by false testimony, and that upon another trial the result would probably, or might, be different, or even doubtful, then a new trial should be granted. This proposition is abundantly supported in Denver C. T. Co. v. Brier, supra, and the authorities there cited.
The other matters suggested in the petition have been considered but need not be discussed. The petition for rehearing is denied.